DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021, amendment and remarks from 4/26/2021, has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The prior §112 rejections are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0194292) in view of Uzoh et al. (US 2015/0145116), Lo et al. (US 2014/0021583) and Lee et al. (US 2017/0330858), all of record.
(Re Claim 1) Yu teaches a method, comprising: 
coupling a first die having a first side and a second side opposite the first side with a second die having a first side and a second side opposite the first side, wherein the second side of the first die is smaller than the first side of the second die and coupled with the first side of the second die such that a portion of the first side of the second die is exposed (see Figs. 3-8, first die 42, second die corresponding to 26A+26B, wherein one of ordinary skill would recognize a single die having the same overall dimension of 26A+26B could be substituted as an art recognized alternative in the package, i.e. a single die 26, further discussed below in view of Uzoh);
coupling a first plurality of elongated conductive structures with first bond pads on the portion of the first side of the second die, including extending the first plurality of elongated conductive structures from the first bond pads, wherein each elongated conductive structure of the first plurality of elongated 
forming a casing with a dielectric material to surround the elongated conductive structures and cover the first side of the first die and the portion of the first side of the second die, including removing a portion of the dielectric material to expose respective second ends of the first and second elongated conductive structures at a first side of the casing opposite a second side that is directly adjacent to the first and second die, wherein the removing of the portion of the dielectric material includes grinding a surface of the dielectric material down to the respective second ends, and polishing and/or scoring the respective second ends by the grinding (a dielectric casing, 50, 52, 59 is formed to surround the elongated conductive structures 34, 54, as shown in Figs. 6-8, noting in Fig. 9, 54 and 59 are coplanar and therefore the ends of the elongated conductive structures opposite the dies will be exposed prior to coupling the RDL, as the dies are encapsulated in the casing/dielectric material the material is formed and then CMP is performed to remove the material and expose the conductive structures, see discussions in paras. [0023], [0029], and [0032], in addition it is further noted Lo et al. also similarly discloses forming a dielectric encapsulant material and then performing CMP, Fig. 4 and para. [0013], this step is considered well-known in the packaging art); 
coupling a redistribution layer (RDL) with the first side of the casing and electrically coupling the RDL with at least some of the respective second ends of the first and second plurality of elongated 
disposing one or more conductive structures on top of respective protrusions of the conductive regions of the RDL, to provide an interface between an apparatus that includes the first and second diesand an external device (conductive structures 68 are formed on unlabeled pads/UBM, para. [0035], and the connectors 68 are for connecting the package to an external device).
Regarding the second die, while Yu places two dies, 26 A/B in this location in the package, related art from Uzoh teaches these stacked die packages may include one or two dies in this corresponding position, see paras. [0072]-[0096], also see Figs. 6C-6D comparing 608 with 610 and/or 611 showing 631/632 may be replaced with 629, also noting Figs. 6E-3 and 6E-7, also note Figs. 7E-1 and 7E2.  Thus it would be well within the purview of one of ordinary skill in the art to modify Yu’s package to include a single die rather than two dies as Uzoh teaches this is an obvious modification.  Whether one includes two smaller die or one larger die to perform the desired function in Yu’s package in view of the teachings of Uzoh is deemed a rudimentary design choice among the well-known art recognized alternatives taught by Uzoh.
Regarding the protrusions coplanar with a surface of the dielectric layer, while Yu depicts a simplified RDL structure, it is noted Yu explicitly discloses the connectors 68 are connected to the RDL and to the vias 54 (paras. [0033]-[0035]), although specific connections are not shown.  One of ordinary skill would be motivated to look to related art to teach further details for connections within an RDL.  Related art from Lo teaches additional details of an RDL, see Figs. 5-6, wherein RDL 46 contains metal wiring and vias in horizontal and vertical directions.  In Lo’s Fig. 6, the bumps 54 are formed on the pads 52, and the pads 52 connect to the RDL corresponding to the top most vias in Fig. 5 which are “protruding” as best understood, from the RDL wiring 50 and the protrusions are co-planar with the surface of the dielectric 48.  It would have been obvious to one of ordinary skill in the art to form the 
Regarding wherein the second side of the second die that is opposite the first side of the second die forms an outer surface of a package including the first and second dice.  Yu is silent with respect to the second die forming an outer surface of the package.  It is noted Yu leaves in place various portions of the carrier/dummy wafer used during the fabrication of the package structure (e.g. Figs. 1-2, 10, 14, and 21).  Related art from Lee similarly teaches a package structure analogous to Yu’s and teaches while parts of the carrier/dummy wafer used during fabrication may remain in the final package (Figs. 25 and 26), an obvious alternative is to remove the carrier completely thereby forming a package wherein the surface of the die forms a surface of the package (Fig. 12).  In view of Lee, one of ordinary skill in the art would recognize an obvious modification to Yu includes the complete removal of the dummy/carrier wafer after it has served its purpose during fabrication as taught by Lee.  Complete removal is advantageous to further reduce the height of the package and by exposing the die surface.
 
(Re Claim 4) wherein the first plurality of elongated conductive structures is longer than the second plurality of elongated conductive structures (34+54 from die 26 to the RDL is longer than 54 extending from die 42 to the RDL).
(Re Claim 5) wherein end portions of the first and second pluralities of elongated conductive structures that include respective first and second ends are perpendicular with the RDL (see Figs. 9-10).
(Re Claim 6) wherein end portions of the first ends of the first and second pluralities of elongated conductive structures are perpendicular with the first side of the first die and the first side of the second die, respectively (see Figs. 9-10).
(Re Claim 7) wherein the second ends of the first and second pluralities of elongated conductive structures are coplanar with the first side of the casing (see Fig. 9, note interface between 59 and 64).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0194292), Uzoh et al. (US2015/0145116), Lo et al. (US 2014/0021583), and Lee et al. (US 2017/0330858) as applied to claim 1 above, and further in view of Wang (US 2016/0247784), all of record.

While Yu discloses electrical connections within the package (paras. [0033]-[0035]), Figs. 9-10 do not explicitly show all connections.  It would be obvious to one of ordinary skill in the art to form whatever connections are deemed necessary for a functional device, including connecting any ends of the first and second plurality of elongated conductive structures together.  Making necessary connections between the dies for power, voltage, ground, I/O, clock signals, etc. would be obvious.  Related art from Wang teaches connecting first and second elongated conductive structures together using the wiring in the RDL, see Figs. 7-8 and 14.  In view of Wang, one of ordinary skill would recognize the ends of the first and second plurality of elongated conductive structures in Yu may be connected together using an RDL structure as needed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection necessitated by amendment.  While Yu modified in view of Uzoh does not expose the backside of second die thereby forming an outer surface of the package, prior art from Lee et al. teaches this is an obvious modification as discussed in the rejection above.  Also, for example note related art from Longo et al. (US 7,825,520, of record), similarly showing the obvious modification to a package structure, see Fig. 4 vs. Fig. 8. Applicant’s amendments do not yet distinguish this invention over the prior art known to the Examiner.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822